PER CURIAM.
Nasrin Saadvandi appeals the district court order denying her motion for a new trial. We review the denial of a motion for a new trial based upon newly discovered evidence for abuse of discretion. United States v. Arrington, 757 F.2d 1484, 1486 (4th Cir.1985). Under United States v. Bales, 813 F.2d 1289, 1294 (4th Cir.1987), there are five factors to review when determining whether to grant a motion for a new trial. Unless the district court finds in the affirmative for all five factors, a new trial is not warranted. United States v. Chavis, 880 F.2d 788, 793 (4th Cir.1989). After reviewing the record, we find the district court did not abuse its discretion. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.